DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to Applicant’s amendment filed on February 14, 2022. 
Claim(s) 1 – 6 and 8 – 15 are allowed. Claim 7 is cancelled.
Reason for Allowance
Applicant amended claim 1 by adding limitations:
wherein the power generation system includes multiple generators, wherein the control policy is trained to drive asymptotically a relative angle between generators to a zero value.
It overcomes the outstanding 35 U.S.C. 103 rejection for claims 1 – 6 and 8 – 13.
	No prior arts of record have been found to teach individually or suggest in combination all the
limitations as forth in claim 1. Claims 2 – 6 and 8 – 13 are allowable over the prior art of record because its dependence upon the allowable claims 1.
Applicant amended claim 14 by adding limitations:
wherein the power generation system includes multiple generators, wherein the control policy is trained to drive asymptotically a relative angle between generators to a zero value.
It overcomes the outstanding 35 U.S.C. 103 rejection for claim 14.
No prior arts of record have been found to teach individually or suggest in combination all the
limitations as forth in claim 14.
Applicant amended claim 15 by adding limitations:
wherein the power generation system includes multiple generators, wherein the control policy is trained to drive asymptotically a relative angle between generators to a zero value.

No prior arts of record have been found to teach individually or suggest in combination all the limitations as forth in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A WARSI whose telephone number is (571)272-9873. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.W./Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115